SCHEDULE A Series of Bridge Builder Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Bridge Builder Bond Fund 0.32% Bridge Builder Large Cap Growth Fund 0.44% Bridge Builder Large Cap Value Fund 0.44% Bridge Builder Small/Mid Cap Growth Fund 0.64% Bridge Builder Small/Mid Cap Value Fund 0.64% Bridge Builder Core Plus Bond Fund 0.36% Bridge Builder Municipal Bond Fund 0.36% Bridge Builder International Equity Fund 0.60% IN WITNESS WHEREOF, the parties hereto have caused this Schedule A to the Investment Advisory Agreement to be duly executed by their duly authorized officers, on this 19th day of February, 2015. BRIDGE BUILDER TRUST on behalf of the series listed on ScheduleA OLIVE STREET INVESTMENT ADVISERS, LLC By:/s/ Joseph C. Neuberger By:/s/ William E. Fiala Name:Joseph C. Neuberger Name:William E. Fiala Titl President Title:Vice President First approved by the Board of Trustees:May 22, 2013 Schedule revised and last approved by the Board of Trustees: February 18-19, 2015 Schedule A – Investment Advisory Agreement
